DISMISS; and Opinion Filed January 25, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01468-CV

                        JOSETTE HARVEY, Appellant
                                     V.
        GS SHADOWS, LP, ROC II TX, SHADOWS OF COTTONWOOD, LLC,
        GREYSTAR ASSOCIATES VII, LLC, AND GREP SOUTH, LP, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-10616

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       By letter dated December 12, 2018, the Court questioned its jurisdiction over this appeal

as it appeared the notice of appeal was untimely. We instructed appellant to file a letter a brief

addressing the Court’s concern and gave appellees an opportunity to respond. The parties

complied.

       When no timely post-judgment motion extending the appellate timetable is filed, a notice

of appeal is due thirty days or, with an extension motion, forty-five days, after the date the

judgment is signed. See TEX. R. APP. P. 26.1; 26.3. Without a timely filed notice of appeal, this

Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

       Following a jury trial, the trial court signed the judgment on October 10, 2018. Appellant

did not file a timely post-judgment motion extending the appellate deadline. Accordingly, the
notice of appeal was due on November 9, 2018 or, with an extension motion, November 26,

2018. See TEX. R. APP. P. 4.1(a); 26.1. Appellant filed a notice of appeal on December 5, 2018.

Although appellant filed a letter brief, she failed to address the timeliness of her notice of appeal.

       Because appellant failed to file a timely notice of appeal, we dismiss the appeal for want

of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                       /Robert D. Burns, III/
                                                       ROBERT D. BURNS, III
                                                       CHIEF JUSTICE

181468F.P05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOSETTE HARVEY, Appellant                          On Appeal from the 68th Judicial District
                                                   Court, Dallas County, Texas
No. 05-18-01468-CV         V.                      Trial Court Cause No. DC-15-10616.
                                                   Opinion delivered by Chief Justice Burns.
GS SHADOWS, LP, ROC II TX,                         Justices Molberg and Nowell participating.
SHADOWS OF COTTONWOOD, LLC,
GREYSTAR ASSOCIATES VII, LLC,
AND GREP SOUTH, LP, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered this 25th day of January, 2019.




                                             –3–